BETTS, District Judge.
The above vessel, owned by a citizen of New Orleans, and registered there, by authority of the Confederate States, on the 20th of November, 1861, was captured by the United States public ship New London on the 28th of November, 1S61, in Mississippi sound, laden with a cargo of turpentine and tar. The cargo was the property of Black, the supercargo. Neither the manifest nor any other papers on board the vessel designate the-voyage contemplated to be made; but it appears, from the testimony of the master and the mate, on their examination, and by the written parole given by the supercargo on the arrest of the vessel, that the cargo and vessel were destined for Balize, in Honduras. The evidence in the case is unequivocal that'the voyage was undertaken by the mutual concurrence of the owner of the vessel and the owner of the cargo, to evade the blockade at the port of New Orleans, and that they were both of them, at the time, residents of that place, and well aware of the existence of the blockade. The supercargo was an Englishman by birth, but had been, for many years prior to the seizure of the cargo, residing with his family at New Orleans, and doing business there. The owner of the vessel, though a native of the state of New York, had been for many years settled in business in New -Orleans, and a resident there with family. He purchased the vessel, and had her registered to him in his own name, and on his oath that he was a citizen of the Confederate States, on the 20th of November, 1861. Jecker v. Montgomery, 13 How. [54 U. S.] 408; Id., 18 How. [59 U. S.] 110; Fay v. Montgomery, [Case No. 4,709.]
After the capture, the flag officer of the United States squadron ordered an appraisement of the vessel, and appropriated her to the use of the United States government, and transmitted her cargo and officers, on the United States vessel supply, to the port of New York, to the cognizance of the United States prize court. The prize was thus brought fully under the cognizance of this court Proceeds of Prizes of War, [Case No. 11,440.]
Upon the proofs in the suit produced by the attorney for the United States, no one appearing to contest the same, it is ordered that a decree be entered condemning the appraised valuation of the vessel and the cargo seized on board of her, with costs, and directing a distribution of the proceeds thereof, according to law.